 USDC IN/ND case 2:18-cv-00377-JVB-APR document 1 filed 10/09/18 page 1 of 6


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION


VERONICA POLLARD,                                    )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   ) Cause No. 2:18-cv-377
                                                     )
BMO HOME HEALTH CARE, INC., and                      )
CASSIE MCKINLEY,                                     )
                                                     )
       Defendants.                                   )


                                         COMPLAINT

       Plaintiff, Veronica Pollard (“Pollard”), brings claims against Defendants, BMO Home

Health Care, Inc. and Cassie McKinley (“Defendants”), as follows:

                                         OVERVIEW

       1.     This Complaint arises under the Fair Labor Standards Act, 29 U.S.C. §201 et.

Seq. (“FLSA”), I.C. §22-2-5 et. seq., The Indiana Wage Payment Statute (“IWPS”), I.C. §22-2-9

et. seq. and the Indiana Minimum Wage Law of 1965, I.C. §22-2-2 (“IWL”). Defendants

violated the FLSA by failing to pay Pollard minimum and overtime wages required by federal

and Indiana law. Defendant further violated the Indiana Wage Payment Statute by failing to

timely pay Pollard her earned wages in accordance with Indiana law. Pollard pleads violations

of the Indiana Minimum Wage Law of 1965 in the alternative.

                                           PARTIES

       2.     Pollard is an individual who, at all relevant times, resided in the Northern District

of Indiana. She was employed by Defendants within the meaning of the FLSA during the three-

                                                1
 USDC IN/ND case 2:18-cv-00377-JVB-APR document 1 filed 10/09/18 page 2 of 6


year period prior to the filing of this Complaint. At all times hereinafter mentioned, Pollard was

an individual employee within the meaning of the FLSA, 29 U.S.C. § 203(e)(1). Moreover,

Pollard was an employee as defined by I.C. §22-2-2-3.

         3.    BMO Home Health Care, Inc. (“BMO”), is an enterprise within the meaning of

Section 3(r) of the FLSA, 29 U.S.C. §203(r). Alternatively, BMO is engaged in interstate

commerce. Moreover, BMO is an “employer” as that term is defined by the Indiana Minimum

Wage Law of 1965 I.C. §22-2-2-3, employing two or more employees at all times relevant to the

events described in this Complaint. BMO conducts business in Lake County.

         4.    Cassie McKinley (“McKinley”) is the owner, member and/or officer of BMO. In

this capacity, McKinley is involved in the day-to-day operations of the practice. McKinley has

the authority to make decisions regarding wage and hour issues. At all relevant times, McKinley

had responsibility to act on behalf of, and in the interest of, BMO in devising, directing,

implementing, and supporting the wage and hour practices and policies relating to Pollard. As a

result, White is an “employer” within the meaning of 29 U.S.C. § 203(d).

         5.    BMO has been an enterprise engaged in commerce within the meaning of Section

3(s)(1) of the FLSA, 29 U.S.C. §203(s)(1), in that the enterprise has had employees engaged in

commerce and has an annual gross volume of sales made or business done of not less than

$500,000.

                                         JURISDICTION

         6.    This Court has jurisdiction over Defendant pursuant to 29 U.S.C. § 216(b). The

Court has supplemental jurisdiction over Pollard’s Indiana state law claims pursuant to 28 U.S.C.

§1367.




                                                 2
 USDC IN/ND case 2:18-cv-00377-JVB-APR document 1 filed 10/09/18 page 3 of 6


                                              VENUE

        7.     Venue is appropriate in the Northern District of Indiana pursuant to 28 U.S.C. §

1391.

                                              FACTS

        8.     Pollard was hired by Defendant in or about the end of August 2018.

        9.     Pollard provided health care to BMO’s customers.

        10.    Pollard was to be paid $10 per hour for all of the work she performed on behalf of

Defendants.

        11.    Defendants failed to pay Pollard all wages she is owed under the FLSA, the

IWPS, or the IMWL. Presently, Defendants owe Pollard 73 hours of pay at minimum wage and

2 hours of pay at a rate of one and one-half times minimum wage, and, additionally, holiday pay.

        12.    Defendants’ pay period runs from Sunday to Saturday, every two weeks.

        13.    For the pay period of September 9, 2018 to September 22, 2018, Pollard worked

the following hours during this pay period:

        a.     9/9 – 6 hours

        b.     9/11 – 11 hours

        c.     9/12 – 8 hours

        d.     9/14 – 5 hours

        e.     9/15 – 12 hours

        f.     9/16 – 5 hours

        g.     9/17 – 5 hours

        h.     9/18 – 5 hours

        i.     9/19 – 5 hours



                                                3
 USDC IN/ND case 2:18-cv-00377-JVB-APR document 1 filed 10/09/18 page 4 of 6


       j.      9/21 – 5 hours

       k.      9/22 – 8 hours

       14.     Pollard reported these work hours to Defendants.

       15.     Defendants have failed to pay Pollard for one or more of these shifts.

       16.     Defendants failed to pay Pollard holiday pay for the hours she worked on Labor

Day.

       17.     Pollard has suffered financial harm as a result of Defendants’ conduct.



                                       LEGAL COUNTS

                COUNT I: FAILURE TO PAY WAGES IN ACCORDANCE
                    WITH THE FAIR LABOR STANDARDS ACT

       18.     Pollard incorporates paragraphs 1 – 17 herein.

       19.     During the relevant time period, Defendants violated the provisions of 29 U.S.C.

§206 and §207 by failing to comply with the minimum wage requirements of the FLSA.

       20.     Pollard was not paid any wages for 75 hours she worked.

       21.     Pollard was harmed by Defendants’ unlawful willful and/or reckless conduct.

             COUNT II: FAILURE TO PAY WAGES IN ACCORDANCE WITH
                          THE INDIANA WAGE PAYMENT

       22.     Pollard incorporates paragraphs 1 – 21 herein.

       23.     During the relevant time period, Defendants violated the provisions of Indiana

Code §§22-2-5 et. seq. by failing to timely pay Pollard’s earned wages. Pollard is owed $10 per

hour for the 73 hours she worked but for which she was not paid and $15 (time and one-half) for

two hours she worked during the week of September 9, 2018.




                                                4
 USDC IN/ND case 2:18-cv-00377-JVB-APR document 1 filed 10/09/18 page 5 of 6


       24.     Pollard has been harmed by Defendants’ conduct, and Defendants do not have a

good faith or reasonable basis to have not paid Pollard all the wages she earned in a timely

manner as prescribed by the Indiana Wage Payment Statute.

    COUNT III: VIOLATIONS OF THE INDIANA MINIMUM WAGE LAW OF 1965

       25.     Pollard incorporates paragraphs 1 – 24 herein.

       26.     Pollard pleads her Indiana minimum wage and overtime claims in the alternative.

       27.     At all relevant times Defendants violated the Indiana Minimum Wage Law of

1965’s minimum wage provisions by failing and refusing to pay Pollard at least minimum wage

for all of her work hours.

       28.     Defendants’ conduct is willful, reckless, or indifferent to Pollard’s rights.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests this Court to find in her favor and award

her the following relief:

       a.      An Order pursuant to Section 16(b) of the FLSA finding Defendant liable for

unpaid back wages due to Plaintiff in addition to liquidated damages equal in amount to the

unpaid compensation due to Plaintiff;

       b.      An order awarding Plaintiff unpaid wages and any applicable penalties under

Indiana law;

       c.      An Order awarding Plaintiff the costs of this action;

       d.      An Order awarding Plaintiff her attorney’s fees;

       e.      A Declaration and finding by the Court that Defendant willfully violated

provisions of the FLSA and Indiana law by failing to comply with the minimum wage

requirements of the FLSA and Indiana law; and



                                                 5
 USDC IN/ND case 2:18-cv-00377-JVB-APR document 1 filed 10/09/18 page 6 of 6


       f.      An Order granting such other and further relief as may be necessary and

appropriate.

                                                     Respectfully submitted,

                                                     s/ Christopher S. Wolcott
                                                     Christopher S. Wolcott (#23259-32)
                                                     The Wolcott Law Firm LLC
                                                     450 East 96th Street, Ste 500
                                                     Indianapolis, IN 46240
                                                     Tel: (317) 500-0700
                                                     Fax: (317) 732-1196
                                                     E-Mail: indy2buck@hotmail.com

                                                     Attorney for Plaintiff


                                DEMAND FOR JURY TRIAL

       Plaintiff, by counsel, demands a trial by jury on all issues deemed so triable.

                                                     Respectfully submitted,

                                                     /s/ Christopher S. Wolcott
                                                     Christopher S. Wolcott (#23259-32)
                                                     The Wolcott Law Firm LLC
                                                     450 East 96th Street, Ste 500
                                                     Indianapolis, IN 46240
                                                     Tel: (317) 500-0700
                                                     Fax: (317) 732-1196
                                                     E-Mail: indy2buck@hotmail.com

                                                     Attorney for Plaintiff




                                                 6
